Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
29, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00754-CV


PANKAJ K. SHAH. MD ON BEHALF OF DR. ANKOMA-SEY, DR. HANY
  SAMIR, DR. TERRY SCARBOUROUGH, DR. THOMAS KEITH, DR.
     HATEM SAQR, DR. SAMMY KHOURY ET AL., Appellants

                                         V.

  ROBERT REMY, ABEER SAQER, I- CARE INTERNATIONAL, LLC,
               AND STEPHEN KOCH, Appellees

                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-20734


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed August 26, 2019. On October 11,
2019, the parties filed an agreed motion to dismiss the appeal without prejudice. See
Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2